                Case 1:21-cv-04660-AJN Document 12
                                                11 Filed 08/25/21
                                                         08/23/21 Page 1 of 7
                                                                            3


                         FRIEDMA N, JAMES               &   BUCHSBA UM LLP
                                               ATTORNEYS AT LAW
                                                 15 MAIDEN LANE
                                                   SUITE 1202                               8/25/21
                                               NEW YORK, NY 10038

                                                 (212) 233-9385
                                                FAX (212) 619-2340
                                             www.friedmanjames.com

BERNARD D. FRIEDMAN                                                                   NEW JERSEY OFFICE

JOHN P. JAMES                                                                         21 KILMER DRIVE, SUITE G

ANDREW V. BUCHSBAUM                                                                   MORGANVILLE, NJ 07751

                                                  August 23, 2021



  VIAECF

  The Honorable Alison J. Nathan
  United States District Judge
  United States District Court
  Southern District of New York
  40 Foley Square, Room 2102
  New York, NY 10007

                   Re:    Luigi Anderson v. City of New York
                          21 cv-4660 (AJN)
                          Initial Pretrial Conference September 17. 2021 at 3:15 p.m.

   Dear Judge Nathan:

                   We represent plaintiff in the above-captioned action and write jointly with Erik Zissu

   of the New York City Law Department, attorneys for defendant. Pursuant to 2B of the Court's

   Individual Practices in Civil Cases, the parties request the initial pretrial conference scheduled for

   September 17, 2021 be canceled. In the event the parties' request is denied, we respectfully request

   the Court to hold the conference remotely by telephone or video.

                   1.      Plaintiff asserts causes of action for personal injuries he sustained on

   October 2, 2020 while employed aboard the Staten Island Ferryboat JOHN J. MARCHI as a

   deckhand. The Ferryboat JOHN J. MARCHI is owned and operated by the defendant. Plaintiff
           Case 1:21-cv-04660-AJN Document 12
                                           11 Filed 08/25/21
                                                    08/23/21 Page 2 of 7
                                                                       3




The Honorable Alison J. Nathan
United States District Judge
United States District Court
Southern District of New York
August 23, 2021
Page2


contends defendant was negligent pursuant to the Jones Act, 46 U.S.C. § 30104, et seq, and the

vessel was unseaworthy pursuant to the General Maritime Law. Defendant denies it was negligent

and its vessel unseaworthy and contends that plaintiff was contributorily negligent.

               2.     Federal question jurisdiction lies in this Court pursuant to the Jones Act.

Defendant is a municipal corporation with a principal place of business in New York County.

               3.     At the present time, there are no outstanding motions or requests to file

motions.

               4.     Prior to the initial pretrial conference, plaintiff intends to serve Initial

Disclosures which will include available accident reports, medical records, and lost earnings

information. In order to engage in meaningful settlement negotiations, defendant requires the

deposition of the plaintiff and a medical examination.

               5.      There have been no prior settlement discussions. The parties believe that a

settlement conference before a Magistrate Judge after the close of fact discovery is appropriate.

               6.      The estimated length of trial is 3-4 days.

               Attached as Exhibit 1 is the Proposed Case Management Plan and Scheduling Order.

                                              Respectfully,

                                              FRIEDMAN, JAMES & BUCHSBAUM LLP
                                              Attorneys for Plaintiff

                                        By:   /SJ 9JeJtllWta :iJ. fj,'tkdtnan
                                              Bernard D. Friedman
                                              bfriedman@friedmanjames. com
         Case 1:21-cv-04660-AJN Document 12
                                         11 Filed 08/25/21
                                                  08/23/21 Page 3 of 7
                                                                     3



The Honorable Alison J. Nathan
United States District Judge
United States District Court
Southern District of New York
August 23, 2021
Page 3



                                       GEORGIA M. PESTANA, ESQ.
                                       CORPORATION COUNSEL
                                       Attorney for Defendant


                                 By:   IS!&~~
                                       Erik Zissu
                                       ezissu@law.nyc.gov

BDF:kk
Attachment
           Case
            Case1:21-cv-04660-AJN
                 1:21-cv-04660-AJN Document
                                    Document11-1
                                             12 Filed
                                                 Filed08/25/21
                                                       08/23/21 Page
                                                                 Page41ofof74



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------- - --------------------------- ------------------X

LUIGI ANDERSON,
                                          Plaintiff(s),                      21_ Civ. 4660 (AJN)
                         -v-
                                                                                CNILCASE
CITY OF NEW YORK,                                                            MANAGEMENT PLAN
                                          Defendant(s).                       AND SCHEDULING
                                                                                   ORDER

---------------------- --------------------- ------------------------X
       This Civil Case Management Plan (the "Plan") is submitted by the parties in accordance
with Fed. R. Civ. P. 26(t)(3).

    I. All parties [consent        D /  do not consent       [l] ]
                                                               to conducting all further
       proceedings before a United States Magistrate Judge, including motions and trial
       pursuant to 28 U.S.C. § 636(c). The parties are free to withhold consent without adverse
       substantive consequences.
               [If all parties consent, the remaining paragraphs need not be completed.]

    2. Settlement discussions [have        D /have not [l] ] taken place.
    3. The parties [have       [Z]    / have not D )conferred pursuant to Fed. R. Civ. P. 26(t).
    4. [For F.L.S.A. actions only]

        The plaintiff(s) [do   D /    do not     D )anticipate moving for conditional certification
        of this case as a collective action.

        The defendant(s) [will     D /will not D ]stipulate to conditional certification.
        [If defendant(s) will not stipulate to conditional certification:]

                 Proposed briefing schedule:

                         Opening:

                          Opposition:

                          Reply:

        [Opening brief to be filed no later than 30 days from the date of the initial pretrial
        conference; full briefing to be completed within 30 days of the opening brief]
         Case
          Case1:21-cv-04660-AJN
               1:21-cv-04660-AJN Document
                                  Document11-1
                                           12 Filed
                                               Filed08/25/21
                                                     08/23/21 Page
                                                               Page52ofof74




5. Amended pleadings may not be filed and additional parties may not be joined except with
   leave of the Court. Any motion to amend or to join additional parties shall be filed within
    30     days from the date of this Order. [Absent exceptional circumstances, choose a
   date not more than thirty (30) days following the initial pretrial conference.]

6. Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(l) shall be completed no later than
    14      days from the date of this Order. [Absent exceptional circumstances, a date not
   more than fourteen (14) days following the initial pretrial conference.]

7. All fact discovery is to be completed no later than 1/18/22           • [ A date not more
   than 120 days following the initial pretrial conference , unless the Court  finds that the case
   presents unique complexities or other exceptional circumstances.]

8. The parties are to conduct discovery in accordance with the Federal Rules of Civil
   Procedure and the Local Rules of the Southern District ofNew York. The following
   interim deadlines may be extended by the parties on consent without application to the
   Court, provided that the parties meet the deadline for completing fact discovery set forth
   in 17 above.

    a.      Initial requests for production of documents shall be served by
             10/18/21

    b.       Interrogatories shall be served by _1_0/_1_8/_2_1_ _ _ _ _ __

    c.                                                     1/18/22
             Depositions shall be completed by _3_/4_/2_2_ __   __ _ __

    d.       Requests to admit shall be served by _2_/1_/2_2_1/18/22
                                                             _ _ _ _ __

9. All expert discovery, including disclosure of expert reports, production of underlying
   documents, and depositions shall be completed by 3/4/22               . [ Absent
   exceptional circumstances, a date forty-five (45) days from  the completion  of fact
   discovery].

10. All motions and applications shall be governed by the Court's Individual Rules.

11. All counsel must meet in person for at least one hour to discuss settlement within
    fourteen (14) days following the close of fact discovery.




                                               2
      Case
       Case1:21-cv-04660-AJN
            1:21-cv-04660-AJN Document
                               Document11-1
                                        12 Filed
                                            Filed08/25/21
                                                  08/23/21 Page
                                                            Page63ofof74



12. Counsel for the parties propose the following alternative dispute resolution mechanism(s)
    for this case:

       a.    [{]    Referral to a Magistrate Judge for a settlement conference.

       b.   D       Referral to the Southern District's Mediation Program.

       c.   D       Retention of a private mediator.

   The parties seek the above-noted referral [now      D /at a later date Ill ].
   Unless otherwise ordered by the Court, settlement discussions do not stay or modify any
   date in this Order.

   [If the parties seek the above-noted referral at a later date:]

   Counsel for the parties will submit a letter by     11 /30/21         seeking the referral.

13. Summary Judgment and Daubert motions are to be filed within 30 days of the close of all
    discovery. Absent good cause, the Court will not ordinarily have summary judgment
    practice in a non-jury case.

14. Unless otherwise ordered by the Court, within forty (40) days of the close of all
    discovery, or, if a dispositive motion has been filed, within fourteen (14) days of a
    decision on such motion, the parties file via ECF a Joint Pretrial Report prepared in
    accordance with the Court's Individual Practices and Fed. R. Civ. P. 26(a)(3). Any
    motions in limine shall be filed via ECF at the same time that the a Joint Pretrial Report is
    filed. If this action is to be tried before a jury, proposed voir dire, jury instructions, and a
    verdict form shall also be filed at the same time as the Joint Pretrial Report.

15. The parties shall be ready for trial within two weeks of filing the Joint Pretrial Report.

16. This case [is   [Z] / is not     D )to be tried to a jury.
17. Other issues to be addressed at the Initial Pretrial Conference, including those set forth in
    Fed. R. Civ. P. 26(±)(3), are set forth below.


      None at this time.




                                                3
           Case
            Case1:21-cv-04660-AJN
                 1:21-cv-04660-AJN Document
                                    Document11-1
                                             12 Filed
                                                 Filed08/25/21
                                                       08/23/21 Page
                                                                 Page74ofof74



Counsel for the Parties:
Bernard D. Friedman                                  Erik Zissu
FRIEDMAN, JAMES & BUCHSBA UM LLP                     GEORGIA M. PESTANA
                                                     Corporation Counsel of the
Attorneys for Plaintiff                              City of New York
15 Maiden Lane, Suite 1202                           100 Cb1 ,ccb Street, 4th Elooc
New York, NY 10038
                                                     New York, NY 10007
(212) 233-9385
                                                     (212) 356-7168
bfriedman@friedmanjames.com
                                                     ez1ssu@law.nyc.gov
        Except for the dates contained in 1 8 above, this Order may not be modified or the dates
herein extended, except by further Order of this Court for good cause shown. Any application to
modify or extend the dates herein shall be made in a written application in accordance with
Court's Individual Rules and shall be made no fewer than two (2) business days prior to the
expiration of the date sought to be extended. Absent exceptional circumstances, extensions will
not be granted after deadlines have already passed. Ongoing settlement discussions do not
extend any date herein unless expressly ordered by the Court.

      The next Case Management Conference is scheduled for _March
                                                            ___   4, 2022
                                                                     _ _ _ _ _ at
   3:15 p.m.

         The conference scheduled for September 17, 2021, is adjourned.
         SO ORDERED.



Dated:        8/25/21
         New York, New York                                   JUDGE ALISON J. NATHAN
                                                                United States District Judge




                                                 4
